Citation Nr: 0408526	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-13 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1996, for service connection for lung cancer due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to 
September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for lung cancer, and assigned an effective 
date of September 29, 1997.  In an August 1999 rating 
decision, the Newark, New Jersey, RO changed the effective 
date to September 29, 1996.  The veteran continued his 
appeal, and is seeking an effective date earlier than 
September 29, 1996.

The veteran had a hearing in December 2000 before a Veterans 
Law Judge who is no longer employed by the Board.  The 
veteran was offered the opportunity to have a hearing before 
a current Veterans Law Judge, but declined.

In a February 2001 decision, the Board denied entitlement to 
an effective date earlier than September 29, 1996.  That 
decision was signed by the Veteran's Law Judge who conducted 
the December 2000 hearing.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2002, the Court vacated the February 2001 Board 
decision, and remanded the case for additional action, in 
particular with respect to the Veteran's Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 
5126 (West 2002).

In May 2003, the Board remanded the case to afford the 
veteran the opportunity to submit additional evidence in 
support of his effective date claim.



FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  In May 1994, a chest x-ray revealed a nodule on the 
veteran's right lung.  Surgery in June 1995 confirmed that 
the nodule was cancer.

3.  A liberalizing amendment to 38 C.F.R. § 3.309 was enacted 
effective June 9, 1994, establishing that respiratory cancers 
are presumed to be service connected in veterans exposed to 
certain herbicide agents.

4.  The RO received the veteran's claim for service 
connection for residuals of lung cancer due to herbicide 
exposure on September 29, 1997.



CONCLUSION OF LAW

The criteria have not been met for an effective date prior to 
September 29, 1996, for service connection for lung cancer 
due to herbicide exposure.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.309, 3.114, 3.157, 3.400 (2003)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The Court has held that the notice requirement is 
not met unless VA can point to a specific document in the 
claims folder.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In May 2003, the Board remanded the case to the RO to ensure 
that the veteran received the notice required by the VCAA; 
and to give the veteran additional opportunity to submit or 
identify evidence, and make arguments that would support his 
claim for an earlier effective date.  In June 2003, the RO 
sent the veteran a letter explaining the type of information 
needed to support his claim, and giving him the opportunity 
to submit such information.

The June 2003 letter from the RO to the veteran fulfills the 
requirements of 38 U.S.C.A. § 5103(a).  That letter informed 
the veteran and his representative of the type of evidence 
needed to support his claims, and indicated what the veteran 
should do toward obtaining such evidence, and what VA would 
do.  The letter asked him to submit any additional relevant 
evidence that he had.

Subsequent to the Board's remand and the RO's letter to the 
veteran in 2003, the Court issued a decision in which the 
majority expressed the view that that VA must tell a claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 17 Vet. App. 
412, 422 (2004) (interpreting 38 C.F.R. § 3.159(b)).  VA's 
General Counsel has held that this aspect of Pelegrini 
constitutes dicta.  VAOPGCPREC 1-2004 (2004).  In any event, 
the June 2003 letter to the veteran told him to provide any 
evidence in his possession that pertained to his effective 
date claim.

The majority in Pelegrini also indicated that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to the initial RO adjudication.  
Pelegrini v. Principi, at 422. 

In this case, the June 2003 VCAA notice was provided after 
the July 1998 adjudication of the service connection claim, 
in which the RO initially assigned an effective date.  
However, that adjudication took place prior to enactment of 
the VCAA.  VA has taken the position that Pelegrini is 
incorrect as it applies to pre-VCAA adjudications, and has 
sought further review of Pelegrini.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994) (holding that a statute may 
produce a prohibited retroactive effect if it "impose[s] new 
duties with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").  VA is currently seeking further review of 
this aspect of Pelegrini.

The veteran in this case is not prejudiced by the delayed 
notice.  After receiving the VCAA notice, the veteran did not 
submit additional evidence related to the effective date 
claim.  Even if he had submitted additional evidence 
substantiating that claim, he would have received the same 
benefit as he would have received had he submitted the 
evidence prior to initial adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2003) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
effective date claim.  The medical records and VA documents 
that the veteran mentions in his arguments are also contained 
in the claims file.  

The veteran has reported the award of Social Security 
Disability benefits in December 1995.  The RO has apparently 
secured all of the medical records that served as the basis 
for that decision, inasmuch as the veteran has reported that 
VA has all relevant medical records.  The Social Security 
decision itself is not part of the claims folder.  However, 
that decision could not serve as the basis for finding that 
the veteran had made an earlier claim for service connection.  
First there is no provision that permits a claim for Social 
Security benefits to be deemed a claim for VA compensation.  
Second, there is no allegation that the decision contains any 
information showing an earlier claim for service connection 
for lung cancer.

In Woods v. Gober, 14 Vet. App. 214, 221-2 (2000), the Court 
held that VA had an obligation to seek Social Security 
records where the issue was entitlement to an earlier 
effective date for service connection.  However, in that 
case, the Court found that the veteran had filed a claim for 
service connection prior to the date of the Social Security 
records.  In Woods the Social Security records were 
potentially relevant to the question of when entitlement 
arose.  In the instant case, the situation is the reverse of 
that in Woods.  

Here, the existing record shows treatment for the claimed 
disability prior to the date of claim.  The Social Security 
decision could at most confirm what the existing medical 
records show, and the veteran has consistently maintained, 
that lung cancer was documented at some time prior to the 
veteran's claim for service connection.  Even if the Social 
Security decision could show earlier entitlement, it could 
not show an earlier claim.

The veteran has not identified any additional evidence that 
he asserts would support his claim.



Earlier Effective Date for Service Connection for Lung Cancer

The veteran's military service included duty in Vietnam 
during the Vietnam era.  He was diagnosed with lung cancer in 
1995.  The RO received the veteran's claim for service 
connection for lung cancer on September 29, 1997.

In written statements, and in testimony before an RO official 
and a Veterans Law Judge, the veteran has asserted that the 
grant of service connection for lung cancer should be 
effective some time in 1995, either when a VA physician 
examined him, noted evidence of an abnormality on his right 
lung, and recommended medical follow-up; the date when he 
underwent surgery on his right lung which confirmed the 
presence of cancer; or the date when the Social Security 
Administration found him to be disabled.

Private medical treatment records from the late 1980s and 
early 1990s were received by the RO in February 1998.  These 
reflect that the veteran had been diagnosed with chronic 
obstructive pulmonary disease (COPD).  Reports of chest X-
rays from those years were silent for evidence of cancer in 
the lungs.  In May 1994, a chest X-ray revealed a 
questionable density in the right lung.  The report of a June 
1994 CT scan indicated that the nodule in the right lung was 
suspicious for a primary neoplasm.  The nodule was observed 
again on an x-ray in November 1994.  A neoplasm is defined as 
a tumor or abnormal tissue growth, whether benign or 
malignant.  Boyce v. U.S., 942 F. Supp. 1220, 1228 (E.D. Mo. 
1996) (citing STEADMAN'S MEDICAL DICTIONARY, 1029-30 (25th 
ed.)). 

In December 1994, the veteran had a chest X-ray at the VA 
Medical Center (VAMC) in Tucson, Arizona.  The examiner noted 
a density in the right lung that was suspicious of neoplasm.  
The examiner recommended further work up.

The veteran has indicated he went to the Tucson VAMC in 
January 1995 to submit a claim for service connection for 
hearing loss.  He reports that at that time a veterans 
service organization representative recommended that he begin 
by being examined for the VA Agent Orange Registry.

In February 1995, the veteran submitted information for the 
VA Agent Orange Registry, and had a VA medical examination.  
The veteran reported that private physicians had observed a 
nodule in his right lung.  In a letter dated February 21, 
1995, a VA physician wrote to the veteran regarding his 
participation in the Agent Orange Registry.  The physician 
stated that the veteran should continue follow-up of the 
nodule in his lung.  The letter contained a list of 
conditions that VA recognized as medically linked to Agent 
Orange exposure, but the list did not include lung cancer.  
The letter also contained the following statement:

Please keep in mind that this examination 
has not automatically initiated a claim 
for VA benefits.  If you wish to file a 
claim, please contact a Veterans Benefits 
Counselor at the nearest VA Regional 
Office or Medical Center.

Private medical records received in February and March 1998, 
reflect that X-rays and CT scans performed in February 1995 
through May 1995 showed apparent enlargement of the nodule in 
the veteran's right lung.  An X-ray examination in February 
1995 was interpreted as showing a soft tissue pulmonary 
nodule.  The impression was that there had been an apparent 
increase in size and distinctness of the mass since November 
1994.  In June 1995, the veteran underwent a right upper 
lobectomy, and it was confirmed that the nodule was 
cancerous.  He also underwent chemotherapy and radiation 
therapy in 1995.

The veteran reports that the Social Security Administration 
found him to be disabled by December 1995.  He states that he 
met again with a veterans service organization representative 
in 1997, to consider a claim for service connection for 
hearing loss.  He states that at that time he learned that 
lung cancer had been linked to Agent Orange exposure, and he 
filed a claim for service connection for lung cancer.  He 
stated that he had not realized before then that the nodule 
on his lung could be related to his service.  He asserts that 
when he was seen at the VAMC in 1995, he should have been 
told to file a claim for service connection for the nodule on 
the right lung.

Except as otherwise provided, the effective date for an award 
of service connection will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The veteran was 
found to have a nodule in his right lung in May 1994, and 
that nodule was later found to be cancerous.  He filed his 
claim for service connection for lung cancer on September 29, 
1997.

Effective on June 9, 1994, VA regulations were changed to 
include lung cancer and other respiratory cancers as diseases 
presumed to be service connected in veterans who were exposed 
to certain herbicide agents.  59 Fed. Reg. 29,723 (1994) 
(codified at 38 C.F.R. § 3.309).

When compensation is awarded pursuant to a liberalizing law, 
and a claim is reviewed at the request of the claimant more 
than one year after the effective date of the new law, 
benefits may be authorized for a period of one year (but no 
more than one year) prior to the date of the receipt of the 
request to review the claim.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.114(a)(3).  The RO revised the effective date 
of the veteran's service connection to September 29, 1996, 
based on these provisions.

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id (citing 38 C.F.R. § 
3.155(a) (2003)).  The Federal Circuit has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004); 
see also Moody v. Principi, No. 03-7119, 2004 U.S. App. 
LEXIS 4609 (Fed. Cir. Mar. 10, 2004).

The record shows that the veteran communicated with the RO in 
the 1970s regarding educational benefits.  These 
communications contain no mention of disability.

The veteran has pointed to the VA Agent Orange Registry 
Examination as a potential source or an earlier claim.  
However, the examination does not report lung cancer, only a 
nodule.  More importantly, VA medical records cannot serve as 
an informal claim for service connection.  In the case of an 
original claim, the claimant must submit a written document 
identifying the benefit, and expressing some intent to seek 
it.  Brannon v. West, 12 Vet. App. 32 (1998); see also Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); cf. 38 C.F.R. 
§ 3.157(a), (b)(1) (2003).

The veteran's testimony and written statements make clear 
that his Agent Orange registry examination arose from his 
desire to claim service connection for hearing loss.  There 
was no written communication from the veteran evidencing an 
intent to claim service connection for lung cancer until 
September 1997, when the RO received his formal claim.

Even given the most sympathetic reading of the veteran's pro 
se pleadings, there is no relevant communication from him 
prior to September 1997.

The private treatment records show lung cancer prior to 
September 1997.  However, these records were received after 
September 1997, and in any event, could not constitute a 
claim for service connection.  Id.

.  The veteran had VA examinations in December 1994 and 
February 1995 that noted the nodule on his right lung, but he 
did not submit a claim for service connection for a lung 
condition within one year of either of those examinations.

The law and regulations do not provide any basis to award an 
effective date earlier than the presently established date of 
September 29, 1996.  Service connection cannot be made 
effective more than a year prior to the date the veteran 
filed his claim.


ORDER

Entitlement to an effective date earlier than September 29, 
1996, for service connection for lung cancer due to herbicide 
exposure is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



